DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 25 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0112622 to Lin.
In regards to claim 20, Lin teaches a fiber optic ferrule (Figures 1-4; 20) comprising a main body having a plurality of optical fiber receiving members (26) therein, each of the plurality of optical fiber receiving members configured to receive an optical fiber (30) therein, a surface on the main body in optical alignment with the plurality of optical fiber receiving members and an alignment structure (240) extending from the surface outward away from the main body, the alignment structure having a first portion extending between two second portions along the surface, the second portions being on opposite sides of the first portion.  The alignment structure is a round structure formed of many small surfaces to create a round shape.  The first and second portions can reasonably interpreted as one of the many small surfaces, chosen to be on opposite sides.  Lin further teaches the alignment structure is configured to fit with a corresponding mating alignment structure (110) of an optical transceiver component (elements 10 & 1 together), the corresponding mating alignment structure having a similar configuration as the alignment structure of the fiber-optic ferrule.  Lin teaches a protrusion fitting within a hole structure, similar to Applicant’s “similar structural configuration” of Applicant’s Figure 1, elements 130 and 152.
Allowable Subject Matter
Claims 1-10 and 13 are allowed.  Previously objected claim 11 has been rewritten in independent form as currently amended claim 1 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 2-10 and 13 are dependent on amended claim 1 and are therefore also allowable.
Claims 14-19 and 11 are allowed.  For similar reasons currently amended claim 1, the prior art of record fails to disclose or reasonably suggest the second portions are generally round and the first portion is generally rectangular in addition to the accompanying features of the independent claim and any intervening claims.  The prior art shows a generally round alignment structure.
Response to Arguments
In regards to claim 20, Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.  Applicant argues Lin fails to teach the alignment structure is configured to fit with a corresponding mating alignment structure of an optical transceiver component, the corresponding mating alignment structure having a similar configuration as the alignment structure of the fiber-optic ferrule.  However, the Examiner disagrees.  As discussed in the above rejection to claim 20, Lin teaches the alignment structure is configured to fit with a corresponding mating alignment structure (110) of an optical transceiver component (elements 10 & 1 together), the corresponding mating alignment structure having a similar configuration as the alignment structure of the fiber-optic ferrule.  Lin teaches a protrusion fitting within a hole structure, similar to Applicant’s “similar structural configuration” of Applicant’s Figure 1, elements 130 and 152.  
Furthermore, Applicant further argues Lin fails to teach the alignment structure does not extend along the surface.  However, the argument does not reflect the claim language.  The claim language only requires an alignment structure extending from the surface, not extending along the surface.  Lin teaches the alignment structure extends from the surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874